Citation Nr: 0330350	
Decision Date: 11/05/03    Archive Date: 11/13/03	

DOCKET NO.  99-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome secondary to service-connected Hodgkin's 
disease. 

3.  Entitlement to service connection for dental caries 
secondary to radiation treatment for service-connected 
Hodgkin's disease. 

4.  Entitlement to an increased (compensable) disability 
evaluation for impaired salivation. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

In an April 2003 statement of the case, service connection 
for a right shoulder disorder, a digestive disorder, a skin 
disorder of the feet (athlete's foot), an ear disorder 
claimed as otitis, and a bilateral knee disorder, was denied 
by the VARO in Lincoln.  A substantive appeal with regard to 
these matters is not of record.


REMAND

The veteran's personnel records disclose that he was a 
section chief in Vietnam from May 1970 to April 1971 with 
Battery C, 5th Battalion, 42nd Artillery.  There is no 
information of record with regard to the activities of that 
unit during the aforementioned time frame.

Further review of the record discloses that there is no 
information with regard to recent efforts, if any, the 
veteran has made to obtain employment.  

With regard to the veteran's impaired salivation, the most 
recent medical evidence of record is dated in November 2000.

Additional review of the record discloses that the veteran 
has not been notified of what portion of the evidence, if 
any, he is to submit, and what portion VA will obtain with 
regards to his various claims.  This is required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 to provide adequate notice).  The United States Court 
of Appeals for Veterans Claims has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The veteran should be 
specifically told of the information or 
evidence he should submit, and of the 
information or evidence that VA will 
obtain with respect to his claims.  
38 U.S.C.A. § 5103(a).

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disabilities at issue since 
2000.  The RO should document all efforts 
to obtain such records.

3.  The RO should request that the 
veteran provide additional information 
concerning specific details of the 
claimed stressful inservice events.  This 
information should include dates, places, 
detailed descriptions, units of 
assignment, as well as the names, ranks, 
units of assignment, and any other 
identifying information concerning any 
other individuals involved in any claimed 
stressful event.

4.  Regardless of whether additional 
stressor information is received from the 
veteran, the RO should contact the U.S. 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, Suite 
101, Springfield, VA  22150-3197.  That 
facility should be asked to provide the 
command chronology or any information 
regarding the unit activities of Battery 
C, 5th Battalion, 42nd Artillery, in 
Vietnam, between May 1970 and April 1971.

5.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the nature and etiology of 
any psychiatric disorder that may be 
present, to include PTSD.  The veteran 
must be informed in writing of the 
potential consequences of his failure to 
appear for any scheduled examination.  
The claims file is to be made available 
to and reviewed by the examiner prior to 
the examination.  All indicated studies 
deemed necessary should be performed, to 
include psychological testing.  After 
reviewing the claims file, the examiner 
should report the diagnosis and etiology 
of all psychiatric disorders thought to 
be present and should offer an opinion as 
to whether it is as likely as not that 
any such disorder is related to service.  
If PTSD is diagnosed, each stressor found 
sufficient to serve as the basis for such 
diagnosis should be specifically 
identified.  If PTSD is not shown, 
reasons and bases for this determination 
must be given.

6.  The veteran should be asked to 
complete an updated VA Form 21-8940 
regarding any attempts he has made to 
find employment in the recent past.  He 
should be asked to indicate the results 
of any employment interviews he has had.  
Any individuals from whom he has sought 
employment should be contacted and asked 
to provide information regarding the 
circumstances of any discussion with the 
veteran regarding employment.

7.  The veteran should be accorded an 
examination by a physician knowledgeable 
in disorders of the mouth for the purpose 
of determining the current nature and 
extent of functional impairment 
attributable to his salivation problems.  
The physician should also opine as to 
whether or not the veteran has dental 
caries.  If so, it should be stated 
whether they are as likely as not 
attributable to radiation treatment given 
the veteran for his service-connected 
Hodgkin's disease. 

8.  The veteran should also be accorded 
an examination by a physician 
knowledgeable with carpal tunnel 
syndrome.  Any necessary testing is 
authorized.  The examiner should express 
an opinion as to whether or not any 
carpal tunnel syndrome present is as 
likely as not causally related to the 
veteran's service-connected Hodgkin's 
disease or treatment therefor.

9.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he's notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




